United States Court of Appeals
                     For the First Circuit




No. 06-1456

                    MARY FLOR MORÓN-BARRADAS,

                      Plaintiff, Appellant,

                               v.

   DEPARTMENT OF EDUCATION OF THE COMMONWEALTH OF PUERTO RICO,

                      Defendant, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on May 24, 2007, is amended
as follows:

     On page 20, line 1, "July 15" should be replaced with "May 2"